

Exhibit 10.2


ULTRATECH, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
RECITALS


A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees and consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).


B.    Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to the Participant under the Stock Issuance
Program.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.


NOW, THEREFORE, it is hereby agreed as follows:


1.Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests during the Participant’s period of Service
shall entitle the Participant to receive one share of Common Stock on the
specified issuance date. The number of shares of Common Stock subject to the
awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the date on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.
AWARD SUMMARY
Participant:        



--------------------------------------------------------------------------------



Award Date:
__________________, 20__


Number of Shares Subject to Award:


________ shares of Common Stock (the “Shares”)


Vesting Schedule:
The Shares shall vest in a series of fifty (50) successive equal monthly
installments upon the Participant’s completion of each month of Service over the
fifty (50)-month period measured from _______________. However, the Shares may
vest in whole or in part on an accelerated basis in accordance with the
provisions of Paragraphs 4 and 6 of this Agreement.


Issuance Schedule
Each Share in which the Participant vests in accordance with the applicable
provisions of the foregoing Vesting Schedule will become issuable on the date
(the “Issuance Date”) upon which occurs the earliest of the following: (i) the
date of the Participant’s Separation from Service, (ii) the closing date of a
Change in Control or (iii) the issuance date determined for that Share in
accordance with the following schedule based on the period during which that
Share vests in accordance with such Vesting Schedule:
 
             Vesting Period                                          Issuance
Date




 






The actual issuance of the Shares shall be subject to the Corporation’s
collection of all applicable Withholding Taxes and shall be effected on the
applicable Issuance Date or as soon as administratively practicable thereafter,
but in no event later than (A) the close of the calendar year in which an
Issuance Date triggered by the Participant’s Separation from Service or a Change
in Control occurs or (if later) the fifteenth (15th) day of the third calendar
month following such Issuance Date or (B) with respect to an Issuance Date
determined under the clause (iii) issuance schedule above, the fifteenth (15th)
day of the second calendar month following that Issuance Date, unless in any
instance a further deferral is elected or required pursuant to Paragraph 9. The
procedures pursuant to which the applicable Withholding Taxes are to be
collected are set forth in Paragraph 8 of this Agreement.



2.Limited Transferability. Prior to actual receipt of the Shares which vest and
become issuable hereunder, the Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance or to the Participant’s designated beneficiary or beneficiaries of
this Award. The Participant may also direct the Corporation to re-issue the
stock certificates for any Shares which in fact vest and become issuable under
the Award during his or her lifetime to one or more designated family members or
a trust established for the Participant and/or his or her family members. The
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.



--------------------------------------------------------------------------------



3.Cessation of Service. Except as otherwise provided in Paragraph 4 below,
should the Participant cease Service for any reason prior to vesting in one or
more Shares subject to this Award, then the Award will be immediately cancelled
with respect to those unvested Shares, and the number of Restricted Stock Units
will be reduced accordingly. The Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those cancelled units. Should
the Participant’s Service terminate by reason of a Termination for Cause, then
this Award will be immediately cancelled with respect to all the Restricted
Stock Units subject to such Award, whether vested or unvested at the time, and
the Participant shall thereupon cease to have any right or entitlement to
receive any Shares under this Award and the cancelled Restricted Stock Units.
4.Accelerated Vesting. The following special vesting acceleration provisions
shall be in effect for the Award and shall be in addition to the vesting
acceleration provisions of Paragraph 6 of this Agreement:
(a)    Should the Participant cease Employee status on or after attainment of
age sixty-five (65) by reason of death, Disability or an Involuntary Termination
(other than a Termination for Cause), then all the Shares at the time subject to
this Award shall immediately vest.
(b)    Should the Participant cease Employee status prior to attainment of age
sixty-five (65) by reason of death, Disability or Involuntary Termination (other
than a Termination for Cause), then the Participant shall immediately vest in an
additional number of Shares (if any) equal to the number of Shares necessary to
assure that the total number of Shares in which he has vested at that time is
not less than twenty-five percent (25%) of the total number of Shares subject to
this Award.
(c)    The Shares which vest on an accelerated basis pursuant to this Paragraph
4, together with any other unissued Shares in which the Participant is at the
time vested, shall be issued on the date of the Participant’s Separation from
Service (or as soon as administratively practicable thereafter, subject to the
Corporation’s collection of the applicable Withholding Taxes, but in no event
later than the close of the calendar year in which such Separation from Service
occurs or (if later) the fifteenth (15th) day of the third calendar month
following the date of such Separation from Service, unless a further deferral is
elected or required pursuant to the provisions of Paragraph 9 of this Agreement.
5.Stockholder Rights and Dividend Equivalents
(a)The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
the Participant becomes the record holder of those Shares upon their actual
issuance following the Corporation’s collection of the applicable Withholding
Taxes.
(b)Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities or
other property (other than shares of Common Stock), be declared and paid on the
outstanding Common



--------------------------------------------------------------------------------



Stock while one or more Shares remain subject to this Award (i.e., those Shares
are not otherwise issued and outstanding for purposes of entitlement to the
dividend or distribution), then a special book account shall be established for
the Participant and credited with a phantom dividend equal to the actual
dividend or distribution which would have been paid on the Shares at the time
subject to this Award had those Shares been issued and outstanding and entitled
to that dividend or distribution. The phantom dividend equivalents so credited
shall vest at the same time as the Shares to which they relate and shall be
distributed to the Participant (in the same form the actual dividend or
distribution was paid to the holders of the Common Stock entitled to that
dividend or distribution or in such other form as the Plan Administrator deems
appropriate) concurrently with the issuance of those Shares on the applicable
Issuance Date. However, each such distribution shall be subject to the
Corporation’s collection of the Withholding Taxes applicable to that
distribution.
6.Change of Control.
(a)Any Restricted Stock Units subject to this Award at the time of a Change in
Control will vest on the closing of that Change in Control. The Shares subject
to those vested units will be issued on the Issuance Date triggered by the
closing of the Change in Control or as soon as administratively practicable
after that Issuance Date, but in no event later than the close of the calendar
year in which such Issuance Date occurs or (if later) the fifteenth (15th) day
of the third calendar month following such Issuance Date, unless a further
deferral is elected pursuant to the provisions of Paragraph 9 of this Agreement.
Alternatively, the Shares subject to those vested units shall be converted into
the right to receive the same consideration per share of Common Stock payable to
the other stockholders of the Corporation in consummation of the Change in
Control, and such consideration per Share shall be distributed on the Issuance
Date triggered by the closing of the Change in Control or as soon as
administratively practicable after that Issuance Date, but in no event later
than the close of the calendar year in which such Issuance Date occurs or (if
later) the fifteenth (15th) day of the third calendar month following such
Issuance Date, unless a further deferral is elected pursuant to the provisions
of Paragraph 9 of this Agreement. Such issuance or distribution shall be subject
to the Corporation’s collection of the applicable Withholding Taxes in
accordance with the procedure set forth in Paragraph 8 of this Agreement.
(b)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
7.Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction, extraordinary dividend or distribution
or other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, or should the value of outstanding
shares of Common Stock be substantially reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization, then equitable adjustments
shall be made by the Plan Administrator to the total number and/or class of
securities issuable pursuant to this Award in order to reflect such change. In
making such equitable adjustments, the Plan Administrator shall take into



--------------------------------------------------------------------------------



account any amounts credited to the Participant’s book account under Paragraph
5(b) in connection with the transaction. The determination of the Plan
Administrator shall be final, binding and conclusive. In the event of a Change
in Control, the adjustments (if any) shall be made in accordance with the
provisions of Paragraph 6.
8.Collection of Withholding Taxes.
(a)The Corporation shall collect the applicable Withholding Taxes with respect
to the distribution of the phantom dividend equivalents to the Participant by
withholding a portion of that distribution equal to the amount of those taxes,
with the cash portion of the distribution to be the first portion so withheld.
Until such time as the Corporation provides the Participant with notice to the
contrary, the Corporation shall collect the applicable Withholding Taxes with
respect to the issuance of the Shares that vest hereunder through an automatic
Share withholding procedure pursuant to which the Corporation will withhold, at
the time of such issuance, a portion of the Shares with a Fair Market Value
(measured as of the issuance date) equal to the amount of those taxes (the
“Share Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation‘s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes that are applicable to supplemental
taxable income. Participant shall be notified in writing in the event such Share
Withholding Method is no longer available.
(b)Should any Shares be distributed at time the Share Withholding Method is not
available, then the federal, state and local income taxes required to be
withheld with respect to those Shares shall be collected from the Participant
through either of the following alternatives:
-    the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes, or
-    the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the Issuance Date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to involve a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
(c)Should any other amounts become distributable to Participant in consideration
for the Shares, then the applicable Withholding Taxes with respect to those
amounts shall be collected from the Participant pursuant to such procedures as
the Corporation deems appropriate under the circumstances, including (without
limitation) the Participant’s delivery of his or her separate check payable to
the Corporation in the amount of such Withholding Taxes.
(d)Notwithstanding the foregoing provisions of this Paragraph 8, the employee
portion of the federal, state and local employment taxes required to be withheld
by the



--------------------------------------------------------------------------------



Corporation in connection with the vesting of the Shares or any other amounts
hereunder (the “Employment Taxes”) shall in all events be collected from the
Participant no later than the last business day of the calendar year in which
the Shares or other amounts vest hereunder. Accordingly, to the extent the
applicable issuance date for one or more vested Shares or the distribution date
for such other amounts is to occur in a year subsequent to the calendar year in
which those Shares or other amounts vest, the Participant shall, on or before
the last business day of the calendar year in which the Shares or other amounts
vest, deliver to the Corporation a check payable to its order in the dollar
amount equal to the Employment Taxes required to be withheld with respect to
those Shares or other amounts. The provisions of this Paragraph 8(d) shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).
(e)    Except as otherwise provided in Paragraph 6 and Paragraph 8(a), the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to the Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.
9.Deferred Issue Date.
(a)Notwithstanding any provision to the contrary in this Agreement, the
Participant may elect (on a form provided by the Corporation) to defer the
issuance of Shares otherwise issuable on the Issuance Date specified above for
those particular Shares in accordance with the following parameters:
(i)Any election related to an Issuance Date determined under the clause (iii)
issuance schedule specified in Paragraph 1 shall be made not less than 12 months
before that scheduled Issuance Date.
(ii)An election shall not take effect until at least 12 months after the date on
which the election is made.
(iii)The issuance of Shares with respect to which an election is made must be
deferred for a period of not less than five years from the Issuance Date on
which such Shares would otherwise have been issued in the absence of such
election.
(iv)An election shall become irrevocable once submitted to the Corporation.
(b)Notwithstanding any provision to the contrary in this Agreement, no Shares
which become issuable by reason of the Participant’s Separation from Service
shall actually be issued to a Participant prior to the earlier of (i) the first
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is



--------------------------------------------------------------------------------



deemed at the time of such Separation from Service to be a specified employee
under Section 1.409A-1(i) of the Treasury Regulations issued under Code Section
409A, as determined by the Plan Administrator in accordance with consistent and
uniform standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
10.Benefit Limit. In the event the vesting and issuance of the Shares subject to
this Award would otherwise constitute a parachute payment under Code Section
280G, then the vesting and issuance of those Shares shall be subject to
reduction to the extent necessary to assure that the number of Shares which vest
and are issued under this Award will be limited to the greater of (i)  the
number of Shares which can vest and be issued without triggering a parachute
payment under Code Section 280G or (ii)  the maximum number of Shares which can
vest and be issued under this Award so as to provide the Participant with the
greatest after-tax amount of such vested and issued Shares after taking into
account any excise tax the Participant may incur under Code Section 4999 with
respect to those Shares and any other benefits or payments to which the
Participant may be entitled in connection with any change in control or
ownership of the Corporation or the subsequent termination of the Participant’s
Service.
11.Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of the Stock Exchange on which the Common Stock is
listed for trading at the time of such issuance.
12.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
13.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
14.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the



--------------------------------------------------------------------------------



Award. To the extent there is any ambiguity as to whether one or more provisions
of this Agreement would otherwise contravene any requirements or limitations of
Code Section 409A applicable to the Award evidenced hereby, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of any requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder that may be applicable to the Award. In
addition, each installment issuance of Shares pursuant to this Agreement shall
be deemed a separate payment. for all relevant purposes under Code Section 409A.
15.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
16.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
ULTRATECH, INC.
By:
 
Title:
 


PARTICIPANT
Signature:
 
Address:
 








--------------------------------------------------------------------------------



APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:


A.Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.Award shall mean the award of Restricted Stock Units made to the Participant
pursuant to the terms of this Agreement.
C.Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.Board shall mean the Corporation’s Board of Directors.
E.Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
(i)    a merger or consolidation in which the Corporation is not the surviving
entity and in which one person or a group of related persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Corporation) acquires ownership of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities;
 
(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Corporation in complete liquidation or dissolution of the
Corporation;


(iii)    any reverse merger in which the Corporation is the surviving entity but
in which one person or a group of related persons (other than the Corporation or
a person that directly or indirectly controls, is controlled by, or is under
common control with, the Corporation) acquires ownership of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities;


(iv)    the acquisition, directly or indirectly by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities



--------------------------------------------------------------------------------



possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders: or


(v)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members cease, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination; provided, however, this subparagraph (v) shall only
apply as an issuance or distribution event for so long as the Corporation is not
a majority-owned subsidiary of another entity.


The foregoing definition of Change in Control shall in all instances be applied
and interpreted in such manner that the applicable Change in Control transaction
also qualifies as: (i) a change in the ownership of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(v) of the Treasury
Regulations, (ii) a change in the effective control of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with Section
1.409A-3(i)(5)(vii) of the Treasury Regulations.


F.Code shall mean the Internal Revenue Code of 1986, as amended.
G.Common Stock shall mean shares of the Corporation’s common stock.
H.Corporation shall mean Ultratech, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Ultratech, Inc. which shall by appropriate action adopt the Plan.
I.Disability shall mean the Participant’s inability, because of physical or
mental illness or injury, to perform his customary duties as an executive
officer of the Corporation, with or without reasonable accommodation, and the
continuation of such disabled condition for a period of one hundred eighty (180)
continuous days as determined by an approved medical doctor. For purposes
hereof, an approved medical doctor shall mean a doctor selected by the
Corporation and the Participant. If the Corporation and the Participant cannot
agree on a medical doctor, each shall select a medical doctor and the two
doctors shall select a third who shall be the approved medical doctor for this
purpose.



--------------------------------------------------------------------------------



J.Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
K.Employment Agreement shall mean the written employment agreement (if any)
between the Corporation and the Participant in effect on the Award Date.
L.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share on the date in question on the Stock
Exchange on which the Common Stock is at that time primarily traded, as such
price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such Stock Exchange on
the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.
M.Involuntary Termination shall mean the termination of the Participant’s
Employee status by reason of:
(i)    such individual’s involuntary dismissal or discharge by the Corporation
(or any Parent or Subsidiary) for reasons other than a Termination for Cause, or
(ii)    such individual’s voluntary resignation following any of the following
events: (A) any reduction in the level of the Participant’s annual rate of base
salary, except a reduction that is part of a program applicable to all of the
Corporation’s officers to reduce expenses; (B) the failure by the Corporation or
any Parent or Subsidiary (or any successor to the Corporation) to comply with
any material terms of the Employment Agreement (if any) or any other material
agreement between the Participant and the Corporation or any Parent or
Subsidiary (or any successor to the Corporation); (C) any material reduction in
the nature or scope of the Participant’s duties, title, function, authority or
responsibilities, subject to any limitations specified in the Employment
Agreement (if any); or (D) a requirement that the Participant relocate his
principal office to a location that is more than sixty (60) miles from the
location of his principal office determined as of the date specified in the
Employment Agreement; provided, however, that none of the events specified above
shall constitute grounds for an Involuntary Termination unless the Participant
shall have notified the Corporation in writing describing the event which
constitute grounds for such Involuntary Termination within thirty (30) days
following the occurrence of such event and the Corporation shall have failed to
cure such event within thirty (30) days after the Corporation’s receipt of such
written notice.


N.1934 Act shall mean the Securities Exchange Act of 1934, as



--------------------------------------------------------------------------------



amended from time to time.
O.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.



--------------------------------------------------------------------------------



P.•Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
Q.Plan shall mean the Corporation’s 1993 Stock Option/Stock Issuance Plan, as
amended and restated.
R.Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
S.Restricted Stock Unit shall mean each unit subject to this Award which shall
entitle the Participant to receive one share of Common Stock under the Plan at a
designated time following the vesting of that unit.
T.Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Corporation and any Parent or Subsidiary and any
other corporation or business controlled by, controlling or under common control
with, the Corporation, as determined in accordance with Sections 414(b) and (c)
of the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.    
U.Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee



--------------------------------------------------------------------------------



member of the Board or a consultant or independent advisor. Participant shall be
deemed to cease Service immediately upon the occurrence of either of the
following events: (i) Participant no longer performs services in any of the
foregoing capacities for the Corporation (or any Parent or Subsidiary) or (ii)
the entity for which Participant performs such services ceases to remain a
Parent or Subsidiary of the Corporation, even though Participant may
subsequently continue to perform services for that entity. Service as an
Employee shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Corporation; provided, however,
that the following special provisions shall be in effect for any such leave:
(i)Should the period of such leave (other than a disability leave) exceed six
(6) months, then Participant shall be deemed to incur a Separation from Service
upon the expiration of the initial six (6)-month period of that leave, unless
Participant retains a right to re-employment under applicable law or by contract
with the Corporation (or any Parent or Subsidiary).
(ii)Should the period of a disability leave exceed twenty-nine (29) months, then
Participant shall be deemed to incur a Separation from Service upon the
expiration of the initial twenty-nine (29)-month period of that leave, unless
Participant retains a right to re-employment under applicable law or by contract
with the Corporation (or any Parent or Subsidiary). For such purpose, a
disability leave shall be a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months and causes Participant
to be unable to perform the duties of his or her position of employment with the
Corporation (or any Parent or Subsidiary) or any substantially similar position
of employment.
(iii)Except to the extent otherwise required by law or expressly authorized by
the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.
V.Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.
W.Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
X.Termination for Cause shall mean the termination of the Participant’s Service
by the Corporation (or any Parent or Subsidiary) for one or more of the
following reasons:



--------------------------------------------------------------------------------



(i)•the Participant’s repeated failure to perform any essential duty of his or
her position other than due to Disability or such illness or injury as would
result in Disability if it continued for the one hundred eighty (180)-day period
specified in the Disability definition above;
(ii)the Participant’s commission of any act that constitutes gross misconduct
and is injurious to the Corporation or any Parent or Subsidiary or any successor
to the Corporation;
(iii)the Participant’s conviction of or pleading guilty or nolo contendere to
any felony involving theft, embezzlement, dishonesty or moral turpitude;
(iv)the Participant’s commission of any act of fraud against, or the
misappropriation of property belonging to, the Corporation or any Parent or
Subsidiary or any successor to the Corporation;
(v)the Participant’s commission of any act of dishonesty in connection with his
or her responsibilities as an employee that is intended to result in his
personal enrichment or the personal enrichment of his family or others; or
(vi)the Participant’s material breach of the Employment Agreement (if any) he
may have at the time with the Corporation or any other agreement between the
Participant and the Corporation or any Parent or Subsidiary or successor to the
Corporation.
Y.Withholding Taxes shall mean (i) the employee portion of the federal, state
and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock under the Award and
any phantom dividend equivalents relating to those shares and (ii) the federal,
state and local income taxes required to be withheld by the Corporation in
connection with the issuance of those vested shares and the distribution of any
phantom dividend equivalents relating to such shares.



